Exhibit 10.3

EXECUTION VERSION

SECOND LIEN SECURITY AGREEMENT

Dated March 9, 2018

From

The Grantors referred to herein

as Grantors

to

BARCLAYS BANK PLC

as Administrative Agent

 

Syniverse Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page  

Section 1. Grant of Security

     2  

Section 2. Security for Obligations

     7  

Section 3. Grantors Remain Liable

     7  

Section 4. Delivery and Control of Security Collateral

     7  

Section 5. Maintaining Collateral Accounts, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights; Giving Notice of Commercial
Tort Claims; Letter of Credit Rights

     8  

Section 6. Representations and Warranties

     9  

Section 7. Further Assurances

     11  

Section 8. As to Insurance

     12  

Section 9. Post-Closing Changes; Bailees; Collections on Subject Agreements and
Accounts

     13  

Section 10. As to Intellectual Property Collateral

     14  

Section 11. Voting Rights; Dividends; Etc.

     15  

Section 12. Administrative Agent as Bailee for the Grantors

     17  

Section 13. Administrative Agent Appointed Attorney-in-Fact

     17  

Section 14. Administrative Agent May Perform

     17  

Section 15. The Administrative Agent’s Duties

     18  

Section 16. Remedies

     18  

Section 17. Expenses

     20  

Section 18. Amendments; Waivers; Additional Grantors; Etc.

     20  

Section 19. Notices, Etc.

     21  

Section 20. Continuing Security Interest; Assignments under the Credit Agreement

     21  

Section 21. Release; Termination

     21  

Section 22. Execution in Counterparts

     22  

 

           Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 23. The Mortgages

     22  

Section 24. Intercreditor Relations

     22  

Section 25. Governing Law; Jurisdiction; Etc.

     23  

Schedules:

 

Schedule I    -    Location, Chief Executive Office, Place Where Agreements Are
Maintained, Type Of Organization, Jurisdiction Of Organization And
Organizational Identification Number Schedule II    -    Pledged Interests
Schedule III    -    Patents, Trademarks and Trade Names and Copyrights Schedule
IV    -    Commercial Tort Claims Schedule V    -    Letters of Credit

Exhibits:

 

Exhibit A

     -     

Form of Security Agreement Supplement

Exhibit B-1

     -     

Form of Grant of Security Interest in Copyrights

Exhibit B-2

     -     

Form of Notice and Confirmation of Grant of Security Interest in Patents

Exhibit B-3

     -     

Form of Notice and Confirmation of Grant of Security Interest in Trademarks

 

 

           Syniverse Security Agreement



--------------------------------------------------------------------------------

SECOND LIEN SECURITY AGREEMENT

SECOND LIEN SECURITY AGREEMENT dated March 9, 2018 (this “Agreement”) made by
SYNIVERSE HOLDINGS, INC., a Delaware corporation (the “Borrower”), BUCCANEER
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), and the
Subsidiaries of the Borrower party hereto (the Borrower, Holdings and such
Subsidiaries being, collectively, the “Grantors”), to BARCLAYS BANK PLC, as
administrative agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”) for the Secured Parties.

PRELIMINARY STATEMENTS.

(1) The Borrower has entered into a Second Lien Credit Agreement dated of even
date herewith (said Agreement, as it may hereafter be amended, amended and
restated, supplemented, replaced, refinanced or otherwise modified from time to
time (including any increases of the principal amount outstanding thereunder),
being the “Credit Agreement”) with Holdings, the Lenders and the Administrative
Agent.

(2) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in the Collateral (as hereinafter
defined).

(3) It is a condition precedent to the making of Loans by the Lenders under the
Credit Agreement that the Grantors shall have granted the security interest and
made the pledge contemplated by this Agreement.

(4) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents and the other Secured Documents
(as defined herein).

(5) The Borrower is party to a Credit Agreement dated as of April 23, 2012 (said
Agreement, as it may hereafter be amended, amended and restated, supplemented,
replaced, refinanced or otherwise modified from time to time (including any
increases of the principal amount outstanding thereunder), being the “First Lien
Credit Agreement”) with Holdings, the Lenders (as defined therein) and Barclays
Bank PLC as administrative agent (the “First Lien Administrative Agent”).

(6) The Administrative Agent and the First Lien Administrative Agent have
entered into an Intercreditor Agreement, acknowledged by the Grantors, dated the
date hereof (as amended, waived, supplemented or otherwise modified from time to
time, the “Base Intercreditor Agreement”) and the Administrative Agent and the
First Lien Administrative Agent and/or one or more Additional Agent (as defined
in the Base Intercreditor Agreement) may in the future enter into one or more
Other Intercreditor Agreements or Additional Indebtedness Joinders (as defined
in the Intercreditor Agreement).

 

        1    Syniverse Security Agreement



--------------------------------------------------------------------------------

(7) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement, and
capitalized terms in Section 24 that are defined in the Base Intercreditor
Agreement and not otherwise defined in this Agreement or the Credit Agreement
are used in Section 24 as defined in the Base Intercreditor Agreement. Further,
unless otherwise defined in this Agreement or in the Credit Agreement, terms
defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 (including Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity Account,
Commodity Contract, Deposit Accounts, Documents, Equipment, Farm Products,
Financial Assets, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter of Credit Rights, Securities Accounts, Securities
Intermediary, Security, Security Entitlements and Supporting Obligations). “UCC”
means the Uniform Commercial Code as defined in the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Credit Agreement, each Grantor hereby agrees
with the Administrative Agent for the ratable benefit of the Secured Parties as
follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, other than Excluded
Property (as hereinafter defined), in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and Cash Equivalents;

(c) all Chattel Paper;

(d) all Commercial Tort Claims set forth on Schedule IV hereto or for which
notice is provided pursuant to Section 5(b) below;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) Subject to Section 23 hereof, all Fixtures;

(i) all General Intangibles;

(j) all Goods;

(k) all Instruments;

(l) all Inventory;

 

        2    Syniverse Security Agreement



--------------------------------------------------------------------------------

(m) all Letter-of-Credit Rights;

(n) the following:

(i) all indebtedness from time to time owed to such Grantor; and

(ii) all Equity Interests from time to time acquired, owned or held by such
Grantor in any manner, including, without limitation, the Equity Interests owned
or held by each Grantor set forth opposite such Grantor’s name on and otherwise
described on Schedule II (all such Equity Interests, being the “Pledged
Interests”), and all proceeds (as such term is defined in Section 9-102(a)(64)
of the UCC which shall include, without limitation, all dividends or other
income from the Pledged Interests, collections thereon or distributions or
payments with respect thereto) thereof; provided that such Grantor shall not be
required to pledge, and the terms “Pledged Interests”, “Collateral” and
“Security Collateral” (as defined below) used in this Agreement shall not
include any Equity Interests in any Foreign Subsidiary in excess of 65% of any
class of Equity Interests of such Subsidiary entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Code);

(o) all Investment Property (provided that the grant of security interest
pursuant to this clause (o) shall exclude Pledged Interests and Pledged Debt (as
defined below) (both of which are included in the grant in clause (n) above) and
any Equity Interests excluded by either such definitions) and all Financial
Assets, and all proceeds (as such term is defined in Section 9-102(a)(64) of the
UCC which shall include, without limitation, all dividends or other income from
the Investment Property or Financial Assets, collections thereon or
distributions or payments with respect thereto) thereof;

(p) all contracts and agreements between any Grantor and one or more additional
parties (including, without limitation, any Swap Contracts, licensing agreements
and any partnership agreements, joint venture agreements, limited liability
company agreements) and the IP Agreements (as hereinafter defined), in each case
as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Subject Agreements”),
including, without limitation, all rights of such Grantor to receive moneys due
and to become due under or pursuant to the Subject Agreements (all such
Collateral in this clause (p) being the “Agreement Collateral”);

(q) with respect to any Grantor all of such Grantor’s right, title and interest
in and to the following (collectively, the “Intellectual Property Collateral”):

(i) all United States patents, patent applications, utility models, statutory
invention registrations and any reissues, reexaminations, substitutions,
renewals, extensions, divisions, continuations, continuations-in-part and
provisionals thereof and all rights to obtain any of the foregoing (“Patents”);

 

        3    Syniverse Security Agreement



--------------------------------------------------------------------------------

(ii) all United States trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source identifiers, whether registered or unregistered (provided that no
security interest shall be granted in United States intent-to-use trademark or
service mark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark applications or
the registrations issuing therefrom under applicable federal law), together, in
each case, with the goodwill of the business connected therewith and symbolized
thereby (“Trademarks”);

(iii) all United States copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing, in the United States (“Computer Software”);

(v) all United States trade secrets, including, without limitation the following
to the extent recognized as trade secrets under the laws of the state of
creation in the United States, confidential and proprietary information,
know-how, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including, without
limitation, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information (collectively, “Trade Secrets”);

(vi) all United States registrations and applications for registration for any
of the foregoing, including, without limitation, those registrations and
applications for registration set forth in Schedule III hereto (as such Schedule
III may be supplemented from time to time by supplements to this Agreement, each
such supplement being substantially in the form of the Intellectual Property
Security Agreements executed by such Grantor to the Administrative Agent from
time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

(vii) all United States agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any intellectual
property to which such Grantor, now or hereafter, is a party (“IP Agreements”);
and

(viii) any claims for damages and injunctive relief for past, present and future
infringement, dilution, misappropriation, violation, misuse or breach with
respect to any of the foregoing, with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages;

 

        4    Syniverse Security Agreement



--------------------------------------------------------------------------------

(r) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(s) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and Supporting Obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and Supporting Obligations that constitute property of the types
described in clauses (a) through (r) of this Section 1), and, to the extent not
otherwise included, all payments under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral;

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (a) through (s), the security interest created by this
Agreement shall not extend to, and the terms “Collateral,” “Security
Collateral,” “Agreement Collateral,” “Intellectual Property Collateral” and
other terms defining the components of the Collateral in the foregoing clauses
(a) through (s) shall not include, any of the following (collectively, the
“Excluded Property”):

(i) any Equity Interests issued by an Unrestricted Subsidiary or a Subsidiary of
a Foreign Subsidiary;

(ii) any Equity Interests in any Foreign Subsidiary in excess of 65% of any
class of Equity Interests of such Subsidiary entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Code);

(iii) any right, title or interest in or to any patents, utility models,
statutory invention registrations, trademarks, service marks, domain names,
trade dress, logos, designs, slogans, trade names, business names, corporate
names and other source identifiers, copyrights, computer software, programs and
databases, firmware and documentation and materials relating thereto, trade
secrets or other intellectual property, and all applications or registrations
thereof, and all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any intellectual property, in
each case, governed by or arising or existing under, pursuant to or by virtue of
the laws of any jurisdiction other than the United States of America or state
thereof (collectively, “Foreign Intellectual Property”);

(iv) any lease, license or other agreement, contract, instrument or any property
subject to a purchase money security interest or other similar arrangement
permitted under the Credit Agreement to the extent that (and only for so long
as) a grant of a security interest therein would violate or invalidate such
lease, license, agreement, contract, instrument or purchase money security
interest or similar arrangement, or create a right of termination in favor of
any other party thereto other than any Grantor, in each case to the extent not
rendered unenforceable pursuant to applicable provisions of the UCC or other
applicable law, provided, that the Collateral includes proceeds and receivables
of any property excluded under this clause (iv), the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition;

 

        5    Syniverse Security Agreement



--------------------------------------------------------------------------------

(v) any Equity Interests in Joint Ventures to the extent that the grant of a
security interest therein would require the consent of any Person (other than an
Affiliate of the Borrower) pursuant to such Joint Venture’s joint venture
agreement or other Organization Document which consent has not been obtained;

(vi) any leasehold interests in real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

(vii) any motor vehicles and other assets subject to a certificate of title;

(viii) any aircraft, airframes, aircraft engines or helicopters, or any
equipment or other assets constituting a part thereof;

(ix) any property of any Grantor, to the extent (A) that any applicable Law or
Governmental Authority prohibits the creation of a Lien thereon or such creation
would require a consent of any Governmental Authority that has not been obtained
or (B) the grant of such security interest would result in adverse tax
consequences (including as a result of the operation of Section 956 of the Code
or any similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Borrower in good faith, and as certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower;

(x) any property of any Grantor, to the extent that the Administrative Agent and
the Borrower reasonably agree that the cost of obtaining a security interest
therein, or perfection thereof, would be excessive in relation to the benefit
obtained thereby;

(xi) Letter of Credit Rights (other than supporting obligations for Collateral)
with an individual stated amount, and Commercial Tort Claims with an individual
stated amount, in each case, of less than $7,500,000; provided that no control
agreement shall be required in connection therewith;

(xii) any fee interest in owned real property (including Fixtures related
thereto) if the fair market value of such fee interest is less than $7,500,000
individually; and

(xiii) any margin stock (within the meaning of Regulation U issued by the FRB);

provided, further, that notwithstanding anything to the contrary contained in
the foregoing clauses (a) through (s), no Grantor shall be required to (x) enter
into control agreements with respect to, or otherwise perfect any security
interest by “control”, including over securities accounts, deposit accounts,
other bank accounts, cash and cash equivalents and accounts related to the
clearing, payment processing and similar operations of the Borrower and its
Restricted

 

        6    Syniverse Security Agreement



--------------------------------------------------------------------------------

Subsidiaries, other than Pledged Interests and Pledged Debt, (y) take any action
in any jurisdiction (other than in the United States of America, any state
thereof and the District of Columbia) to perfect any security interest in any
Collateral, including in Equity Interests of Foreign Subsidiaries, or
(z) perfect the security interest in the following other than by the filing of a
UCC financing statement: (1) Fixtures, except to the extent that the same are
Equipment or are related to real property covered or intended by the Loan
Documents to be covered by a mortgage in favor of the Lenders, (2) Subject
Agreements, (3) goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person, (4) Cash Equivalents, (5) proceeds of Accounts or
Inventory which do not themselves constitute Collateral and (6) uncertificated
securities (clauses (x), (y) and (z) collectively, the “Perfection Exceptions”).

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents (collectively, the “Secured Documents”) (as
such Secured Documents may be amended, amended and restated, supplemented,
replaced, refinanced or otherwise modified from time to time (including any
increases of the principal amount outstanding thereunder)), whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, fees, premiums, penalties, indemnifications, contract
causes of action, costs, expenses or otherwise (all such Obligations being the
“Secured Obligations”). Without limiting the generality of the foregoing, this
Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Secured Obligations that would be owed by such Grantor to
any Secured Party under the Secured Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy, or
reorganization or similar proceeding involving a Loan Party.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Secured Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Delivery and Control of Security Collateral.

(a) As and to the extent required pursuant to Sections 6.12(a), 6.14 and 6.16 of
the Credit Agreement, (i) all certificates representing or evidencing the
Pledged Interests and (ii) all instruments representing or evidencing
indebtedness from time to time owed to any Grantor by Holdings, the Borrower or
any of its Subsidiaries in an aggregate principal amount in excess of $7,500,000
(the “Pledged Debt” and, together with the Pledged Interests, the “Security
Collateral”) shall be delivered to and held by or on behalf of the
Administrative Agent pursuant

 

        7    Syniverse Security Agreement



--------------------------------------------------------------------------------

hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent.
During the continuation of an Event of Default, the Administrative Agent shall
have the right, at any time in its discretion and without notice to any Grantor,
to (i) transfer to or to register in the name of the Administrative Agent or any
of its nominees any or all of the Security Collateral, subject only to the
revocable rights specified in Section 11(a), (ii) exchange certificates or
instruments representing or evidencing Security Collateral for certificates or
instruments of smaller or larger denominations, and (iii) convert Financial
Assets credited to any Securities Account to Security Collateral consisting of
Financial Assets held directly by the Administrative Agent, and to convert
Financial Assets held directly by the Administrative Agent to Security
Collateral consisting of Financial Assets credited to any Securities Account.

(b) Promptly upon the reasonable request of the Administrative Agent, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that constitutes an uncertificated security of a Subsidiary, such
Grantor will cause the issuer thereof either (i) to register the Administrative
Agent as the registered owner of such security or (ii) to agree in an
authenticated record with such Grantor and the Administrative Agent that such
issuer will comply with instructions with respect to such security originated by
the Administrative Agent without further consent of such Grantor, such
authenticated record to be in form and substance reasonably satisfactory to the
Administrative Agent. During the continuation of an Event of Default, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that is not an uncertificated security, promptly upon the request
of the Administrative Agent, such Grantor will notify each such issuer of
Pledged Interests that such Pledged Interests is subject to the security
interest granted hereunder.

(c) During the continuation of an Event of Default, promptly upon the request of
the Administrative Agent, such Grantor will notify each such issuer of Pledged
Debt that such Pledged Debt is subject to the security interest granted
hereunder.

Section 5. Maintaining Collateral Accounts, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights; Giving Notice of Commercial
Tort Claims; Letter of Credit Rights. So long as any Loan or any other
Obligation of any Loan Party under any Secured Document shall remain unpaid
(other than contingent indemnification obligations as to which no claim has been
asserted):

(a) During the continuation of an Event of Default, promptly upon the request of
the Administrative Agent, each Grantor will maintain all (i) Electronic Chattel
Paper so that the Administrative Agent has control of the Electronic Chattel
Paper in the manner specified in Section 9-105 of the UCC and (ii) all
transferable records so that the Administrative Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record (“UETA”);

(b) Each Grantor will give prompt notice to the Administrative Agent of any
individual Commercial Tort Claim with a claimed amount in excess of $7,500,000
that may arise after the date hereof and will promptly execute or otherwise
authenticate a supplement to this Agreement and otherwise take all necessary
action, to subject such Commercial Tort Claim to the security interest created
under this Agreement.

 

        8    Syniverse Security Agreement



--------------------------------------------------------------------------------

(c) Each Grantor, by granting a security interest in Letter of Credit Rights
with a stated amount in excess of $7,500,000 to the Administrative Agent,
intends to (and hereby does) assign to the Administrative Agent its rights
(including its contingent rights) to the proceeds of all such Letter of Credit
Rights of which it is or hereafter becomes a beneficiary or assignee. Each
Grantor will promptly use commercially reasonable efforts to cause the issuer of
each applicable letter of credit and each nominated person (if any) with respect
thereto to consent to such assignment of the proceeds thereof pursuant to a
consent agreement in form and substance reasonably satisfactory to the
Administrative Agent and deliver written evidence of such consent to the
Administrative Agent. Upon the occurrence and continuation of an Event of
Default, each Grantor will, promptly upon request by the Administrative Agent,
(i) notify (and such Grantor hereby authorizes the Administrative Agent to
notify, upon written notice to such Grantor of its intention to do so) the
issuer and each nominated person with respect to each of the letters of credit
that the Letter of Credit Rights have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent or its designee and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of such letter of
credit.

Section 6. Representations and Warranties. Each Grantor represents and warrants
as follows (it being understood that none of the foregoing applies to the
Excluded Property):

(a) As of the Closing Date and, after the Closing Date, except as otherwise
notified to the Administrative Agent pursuant to Section 9(a), (i) such
Grantor’s exact legal name, as defined in Section 9- 503(a) of the UCC, type of
organization, jurisdiction of organization, organizational identification number
(if any) and taxpayer identification number, is correctly set forth in Schedule
I hereto, (ii) such Grantor is located (within the meaning of Section 9-307 of
the UCC) and has its chief executive office, in the state or jurisdiction set
forth in Schedule I hereto and (iii) such Grantor has no trade names other than
as listed on Schedule I hereto and within the 5 years preceding the Closing
Date, has not changed its name, location, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
or taxpayer identification number from those set forth on Schedule I, except as
described on Schedule I.

(b) (i) All Pledged Interests consisting of certificated securities and
(ii) Pledged Debt have been delivered to the Administrative Agent in accordance
herewith and the Credit Agreement.

(c) [Reserved].

(d) The Pledged Interests pledged by such Grantor on the Closing Date constitute
the percentage of the issued and outstanding Equity Interests of the issuers
thereof indicated on Schedule II hereto.

 

        9    Syniverse Security Agreement



--------------------------------------------------------------------------------

(e) Upon the filing of appropriate financing statements and the recordation of
the Intellectual Property Security Agreements with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, all actions necessary to perfect the
security interest in the Collateral of such Grantor created under this Agreement
with respect to which a Lien may be perfected by filing and recordation pursuant
to the UCC or 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 shall have been
duly made or taken, and this Agreement shall create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings, recordations and other actions, perfected security
interest in such Collateral of such Grantor (subject to Permitted Liens),
securing the payment of the Secured Obligations to the extent provided herein.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect:

(i) The operation of such Grantor’s business as currently conducted and the use
of the Intellectual Property Collateral in connection therewith do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

(ii) Such Grantor is the owner of all right, title and interest in and to the
Intellectual Property Collateral, or is entitled to use all Intellectual
Property Collateral in the United States subject only to the terms of the IP
Agreements.

(iii) As of the Closing Date (giving effect to the Transactions), the
Intellectual Property Collateral set forth on Schedule III hereto includes all
of the patents, patent applications, trademark and service mark registrations
and applications, copyright registrations and registered domain names owned by
such Grantor and material to such Grantor’s business.

(iv) The issued Patents, registered Trademarks and registered Copyrights and
applications therefor are subsisting and have not been adjudged invalid or
unenforceable in whole or part, and to such Grantor’s knowledge, are valid and
enforceable. Such Grantor is not aware of any uses of any such issued Patent,
registered Trademark or registered Copyright that could be expected to lead to
such item becoming invalid or unenforceable.

(v) Except as permitted by the Loan Documents or set forth on the schedules to
the Credit Agreement or this Security Agreement, such Grantor has made or
performed all filings, recordings and other acts and has paid all required fees
and taxes to maintain and protect its interest in each and every issued Patent,
registered Trademark and registered Copyright and each application therefor in
full force and effect in the United States, and to protect and maintain its
interest therein including, without limitation, recordations of any of its
interests in the issued Patents and registered Trademarks (and applications
therefor) with the U.S. Patent and Trademark Office, and recordation of any of
its interests in the registered Copyrights (and applications therefor) with the
U.S. Copyright Office. To the extent commercially practical and required by
applicable Laws, such Grantor has used proper statutory notice in connection
with its use of each patent, trademark and copyright in the Intellectual
Property Collateral.

 

        10    Syniverse Security Agreement



--------------------------------------------------------------------------------

(vi) No claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or to such Grantor’s knowledge threatened against such
Grantor (i) challenging the validity, enforceability, registration or use of any
of the Intellectual Property Collateral or (ii) alleging that the Grantor’s
rights in or use of the Intellectual Property Collateral or that any services
provided by, processes used by, or products manufactured or sold by, such
Grantor infringe, misappropriate, dilute, misuse or otherwise violate any
patent, trademark, copyright or any other proprietary right of any third party.
To the knowledge of such Grantor, no Person is engaging in any activity that
infringes, misappropriates, dilutes, misuses or otherwise violates such
Grantor’s Intellectual Property Collateral or such Grantor’s rights in or use
thereof.

(vii) To such Grantor’s knowledge, (A) none of the Trade Secrets of such Grantor
has been used, divulged, disclosed or appropriated to the detriment of such
Grantor for the benefit of any other Person other than such Grantor; (B) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral.

(viii) No Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

(g) Such Grantor has no Commercial Tort Claims with an individual claimed value
in excess of $7,500,000 on the Closing Date other than those listed in Schedule
IV and additional Commercial Tort Claims as to which such Grantor has complied
with the requirements of Section 5(b) hereof.

(h) Such Grantor has no Letter of Credit Rights with an individual stated amount
in excess of $7,500,000 on the Closing Date other than those listed in Schedule
V and additional Letter of Credit Rights as to which such Grantor has complied
with the requirements of Section 5(c) hereof.

Section 7. Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of

 

        11    Syniverse Security Agreement



--------------------------------------------------------------------------------

such Grantor, subject in each case to the Perfection Exceptions. Without
limiting the generality of the foregoing, each Grantor will, upon the
Administrative Agent’s reasonable request, promptly with respect to Collateral
of such Grantor: (i) if any such Collateral with a value in excess of $7,500,000
shall be evidenced by a promissory note or other instrument or Chattel Paper,
deliver and pledge to the Administrative Agent hereunder such note or instrument
or Chattel Paper duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
Administrative Agent (subject to the Perfection Exceptions); (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be reasonably necessary
or desirable, or as the Administrative Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iii) deliver and pledge to the Administrative Agent for
benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank (to the extent required to be pledged pursuant to the
Credit Agreement or this Agreement) and (iv) deliver to the Administrative Agent
evidence that all other action (subject to the Perfection Exceptions) that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest granted or purported to be granted by
such Grantor under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
UCC financing or continuation statements, and amendments thereto, including,
without limitation, one or more UCC financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. Each Grantor ratifies its authorization for the Administrative
Agent to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.

Section 8. As to Insurance. Each Grantor shall use commercially reasonable
efforts to ensure that each insurance policy of such Grantor shall name the
Administrative Agent as loss payee and additional insured thereunder, in each
case in a manner reasonably satisfactory to the Administrative Agent, and shall
in addition (i) provide for all losses to be paid on behalf of the
Administrative Agent and such Grantor as their interests may appear, (ii) name
such Grantor and the Administrative Agent as insured parties thereunder (without
any representation or warranty by or obligation upon the Administrative Agent)
as their interests may appear, (iii) provide that there shall be no recourse
against the Administrative Agent for payment of premiums or other amounts with
respect thereto and (iv) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer; provided that, unless an Event of Default shall have occurred and be
continuing, (1) the Administrative Agent shall turn over to such Grantor any
amounts received by it as loss payee under any property insurance maintained by
such Grantor, (2) the Administrative Agent agrees that such Grantor shall have
the sole right to adjust or settle any claims under such insurance and (3) all
Net Cash Proceeds realized or received with respect to any Casualty Event shall
be paid to such Grantor.

 

        12    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 9. Post-Closing Changes; Bailees; Collections on Subject Agreements and
Accounts.

(a) (i) Each Grantor shall promptly notify the Administrative Agent of any
change in its name, type of organization, organizational identification number,
taxpayer identification number or, only with respect to Grantors that are not
organized under the law of any state in the United States, location of chief
executive offices, from that set forth in Schedule I and in any event no later
than 30 days following such change and (ii) no Grantor will change its
jurisdiction of organization from that set forth in Schedule I without (1) first
giving at least 10 days (or such lesser period of time as the Administrative
Agent may agree) prior written notice (or subsequent written notice if the
Administrative Agent agrees in its reasonable discretion) to the Administrative
Agent or (2) delivery to the Administrative Agent, concurrently with such
change, a UCC financing statement or financing statement amendment prepared for
filing in order to maintain the perfection of the Liens against such Grantor
and, in each case, shall take all action required by the Administrative Agent
for the purpose of perfecting or protecting the security interest granted by
this Agreement.

(b) During the continuation of an Event of Default, if Collateral of any Grantor
with an aggregate value in excess of $7,500,000 is at any time in the possession
or control of a warehouseman, bailee or agent, upon the request of the
Administrative Agent such Grantor will (i) notify such warehouseman, bailee or
agent of the security interest created hereunder, (ii) instruct such
warehouseman, bailee or agent to hold all such Collateral solely for the
Administrative Agent’s account subject only to the Administrative Agent’s
instructions, (iii) use commercially reasonable efforts to cause such
warehouseman, bailee or agent to authenticate a record (in form and substance
reasonably satisfactory to the Administrative Agent) acknowledging that it holds
possession of such Collateral for the Administrative Agent’s benefit and shall
act solely on the instructions of the Administrative Agent without the further
consent of the Grantor or any other Person, and (iv) if obtained, make such
authenticated record available to the Administrative Agent.

(c) Except as otherwise provided in this Section 9(c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under its Accounts. In connection with such collections, such
Grantor may take (and, at the Administrative Agent’s direction during the
continuation of an Event of Default, shall take) such commercially reasonable
action as such Grantor (or during the continuation of an Event of Default the
Administrative Agent) may deem necessary or advisable to enforce collection
thereof; provided, however, that the Administrative Agent shall have the right
at any time upon the occurrence and during the continuance of an Event of
Default and upon written notice to such Grantor of its intention to do so, to
notify the Obligors under any Accounts, of the assignment of such Accounts to
the Administrative Agent and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such
Grantor, to enforce collection of any such Accounts, to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Accounts, including, without limitation, those set forth
set forth in Section 9-607 of the UCC. After receipt by any Grantor of the
notice from the Administrative Agent referred to in the proviso to the preceding
sentence and during the continuation of an Event of Default, (i)

 

        13    Syniverse Security Agreement



--------------------------------------------------------------------------------

all amounts and proceeds (including, without limitation, instruments) received
by such Grantor in respect of the Accounts of such Grantor shall be received in
trust for the benefit of the Administrative Agent hereunder, shall be segregated
from other funds of such Grantor and shall be either (A) released to such
Grantor to the extent permitted under the terms of the Credit Agreement so long
as no Event of Default shall have occurred and be continuing or (B) if any Event
of Default shall have occurred and be continuing, applied as provided in
Section 8.04 of the Credit Agreement and (ii) except with the consent of the
Administrative Agent, such consent not to be unreasonably withheld, such Grantor
will not adjust, settle or compromise the amount or payment of any Account,
release wholly or partly any Obligor thereof, or allow any credit or discount
thereon. No Grantor will permit or consent to the subordination of its right to
payment under any of the Accounts to any other indebtedness or obligations of
the Obligor thereof except with the consent of the Administrative Agent, such
consent not to be unreasonably withheld.

Section 10. As to Intellectual Property Collateral.

(a) With respect to each item of its Intellectual Property Collateral, each
Grantor agrees to take, at its expense, all commercially reasonable steps in the
United States, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other domestic governmental authority,
to (i) maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each patent,
trademark, or copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other domestic governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, except, in each case, (A) as permitted by the Loan Documents or
(B) to the extent failure to act could not reasonably be expected to cause a
Material Adverse Effect.

(b) Such Grantor shall use proper statutory notice to the extent required by
applicable Laws and commercially practical in connection with its use of its
Patents, Trademarks and Copyrights that are material to the business of the
Borrower and its Restricted Subsidiaries. Except as could not be reasonably
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

 

        14    Syniverse Security Agreement



--------------------------------------------------------------------------------

(c) Except where failure to do so could not reasonably be expected to cause a
Material Adverse Effect, but subject to pre-existing rights and licenses, each
Grantor shall take all commercially reasonable steps in the United States which
it or the Administrative Agent (during the continuation of an Event of Default)
deems reasonable and appropriate under the circumstances to preserve and protect
each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality, except as permitted by the Loan Documents.

(d) With respect to its United States Patents, Trademarks and Copyrights that
are issued, registered or the subject of an application, each Grantor agrees,
within sixty (60) days after the request of the Administrative Agent, or such
longer period as the Administrative Agent may agree in its sole discretion, to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B-1, B-2 or B-3 hereto, as applicable, or otherwise in form and
substance satisfactory to the Administrative Agent (the “Intellectual Property
Security Agreements”), for recording the security interest granted hereunder to
the Administrative Agent in such Patents, Trademarks and Copyrights with the
U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
domestic governmental authorities necessary to perfect the security interest
hereunder in such Intellectual Property Collateral.

(e) Each Grantor agrees that should it obtain an ownership interest in any
United States patent or patent application, registered trademark or service mark
or trademark or service mark application (other than “intent to use” trademark
or service mark applications) or registered copyright or copyright application
that is not, as of the Closing Date, a part of the Intellectual Property
Collateral (“After-Acquired Intellectual Property”) (i) the provisions of this
Agreement shall automatically apply thereto, and (ii) any such After-Acquired
Intellectual Property and, in the case of trademarks and service marks, the
goodwill of the business connected therewith and symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto. Each Grantor shall,
within sixty (60) days after the request of the Administrative Agent, or such
longer period as the Administrative Agent may agree in its sole discretion,
execute and deliver to the Administrative Agent, or otherwise authenticate, an
agreement substantially in the form of the relevant Intellectual Property
Security Agreement, covering such After-Acquired Intellectual Property, which
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other domestic governmental authorities necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.

Section 11. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right in a manner prohibited by the
Credit Agreement.

 

        15    Syniverse Security Agreement



--------------------------------------------------------------------------------

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that with
respect to any and all

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral,

(x) in the case of the foregoing clause (A), to the extent that any such
property is distributed in respect of any Security Collateral, such property
shall be deemed to constitute acquired property and shall be forthwith delivered
to the Administrative Agent as Security Collateral in the same form as so
received (with any necessary indorsement) to the extent required by, and in
accordance with, the provisions of Section 6.12 of the Credit Agreement and
(y) in the case of the foregoing clauses (B) and (C), to the extent that any
such cash is distributed in respect of any Security Collateral, such cash shall
be subject to the provisions of the Credit Agreement applicable to the proceeds
of an Asset Sale or other disposition of property.

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) Upon notice to the applicable Grantor, all rights of such Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 11(a)(i) shall,
upon notice to such Grantor by the Administrative Agent, cease and (y) to
receive the dividends, interest and other distributions that it would otherwise
be

 

        16    Syniverse Security Agreement



--------------------------------------------------------------------------------

authorized to receive and retain pursuant to Section 11(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 11(b) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 12. Administrative Agent as Bailee for the Grantors. In the event that
at any time, any Equity Interests owned by any Grantor and held by the
Administrative Agent constitute Excluded Property (including any such Equity
Interests constituting Pledged Interests at the time of delivery to the
Administrative Agent that later become Excluded Property), and for so long as
they constitute Excluded Property, any such Equity Interests in the possession
of the Administrative Agent, shall be held by the Administrative Agent solely as
gratuitous bailee for the applicable Grantor and such Pledged Interests will not
be subject to Section 1 or any Lien or security interest created pursuant
thereto. The Administrative Agent, at the request of the applicable Grantor,
shall promptly return to such Grantor any Equity Interests held by the
Administrative Agent constituting Excluded Property.

Section 13. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Administrative Agent’s discretion, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Administrative
Agent,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and Chattel Paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Subject Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

Section 14. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, after providing
notice to such Grantor of its intent to do so, but without any obligation to do
so, itself perform, or cause performance of, such agreement, and the expenses of
the Administrative Agent incurred in connection therewith shall be payable by
such Grantor under Section 17.

 

        17    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 15. The Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

Section 16. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, but subject to pre-existing
rights and licenses, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable; (iii) occupy
any premises owned or leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) to the maximum extent
permitted by applicable law, exercise any and all rights and remedies of any of
the Grantors under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Subject Agreements, the Accounts and the
other Collateral and (B) exercise all other rights and remedies with respect to
the Subject Agreements, the Accounts and the other Collateral, including,
without limitation, those set forth in Section 9-607 of the UCC. Each Grantor
agrees that, to the extent notice of sale shall be required by law, to the
maximum extent permitted by applicable law, at least ten (10) days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. To the
maximum extent permitted by applicable law, the Administrative Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

 

        18    Syniverse Security Agreement



--------------------------------------------------------------------------------

(b) All payments received by any Grantor under or in connection with any Subject
Agreement or otherwise in respect of the Collateral shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Administrative
Agent in the same form as so received (with any necessary indorsement).

(c) The Administrative Agent may, without notice to any Grantor except as
required by law, at any time or from time to time, charge, set-off and otherwise
apply all or any part of the Secured Obligations against any funds held with
respect to any Deposit Account that is not an Exempt Deposit Account. For
purposes of this Agreement, the term “Exempt Deposit Account” shall mean any
Deposit Account owned by or in the name of a Loan Party with respect to which
such Loan Party is acting as a fiduciary for another Person who is not a Loan
Party.

(d) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 17) in whole or in part by the Administrative Agent against,
all or any part of the Secured Obligations, in the manner set forth in
Section 8.04 of the Credit Agreement.

(e) In the event of any sale or other disposition of any of the Trademarks of
any Grantor, the goodwill symbolized by any Trademarks subject to such sale or
other disposition shall be included therein as may be required by applicable
Laws so that the transfer of such Trademarks could not reasonably be expected to
be determined by a Governmental Authority to be an “assignment in gross.” To
enable the Administrative Agent to exercise its rights and remedies under this
Section 16, upon the occurrence and during the continuation of an Event of
Default, each Grantor hereby grants to the Administrative Agent, a non-exclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) during the period when the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use or
sublicense any of the Intellectual Property Collateral of such Grantor, and in
connection with such license, such Grantor shall, subject to pre-existing rights
and licenses (including confidentiality requirements), provide the
Administrative Agent or its designee with access to such Grantor’s know how and
expertise, and tangible embodiments of any such licensed Intellectual Property
Collateral.

(f) If the Administrative Agent shall determine to exercise its right to sell
all or any of the Security Collateral of any Grantor pursuant to this
Section 16, each Grantor agrees that, upon request of the Administrative Agent,
such Grantor will, subject to pre-existing rights and licenses, at its own
expense, use its reasonable best efforts to do or cause to be done all such
other acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable Laws.

 

        19    Syniverse Security Agreement



--------------------------------------------------------------------------------

(g) Subject to compliance with applicable law, including the Securities Act of
1933 and the Securities Exchange Act and all rules and regulations thereunder,
the Administrative Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 16, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto; (ii) any information and projections; and (iii) any other information
in its possession relating to such Security Collateral.

(h) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Grantor to perform any of the covenants contained in Section 16(f) above
and, consequently, agrees that Section 16(f) shall be specifically enforceable
against such Grantor.

Section 17. Expenses. Each Grantor will upon demand pay to the Administrative
Agent the amount of any and all reasonable and documented out-of-pocket
expenses, including, without limitation, the reasonable and documented
out-of-pocket fees and expenses of its counsel that the Administrative Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Administrative Agent or the
other Secured Parties hereunder or (iv) the failure by such Grantor to perform
or observe any of the provisions hereof, in each case, in the manner and solely
to the extent set forth in Section 10.04 of the Credit Agreement.

Section 18. Amendments; Waivers; Additional Grantors; Etc.

(a) Subject to Section 10.01 of the Credit Agreement, no amendment or waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Grantors, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I through IV attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I through IV, respectively, hereto, and the Administrative Agent may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

 

        20    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 19. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to any Grantor,
addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to the Administrative Agent, at its
address specified in Section 10.02 of the Credit Agreement or, in each case, to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to other parties, as
provided in Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

Section 20. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall to the extent provided herein (a) remain in full force and
effect until the termination of the Aggregate Commitments and the payment in
full in cash of the Secured Obligations (other than contingent indemnification
obligations as to which no claim has been asserted), (b) be binding upon each
Grantor, its successors and assigns and (c) inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the Secured
Parties and their respective successors and permitted transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes, if any, held by
it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case subject to Section 10.07 of the Credit Agreement.

Section 21. Release; Termination.

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor permitted by, and in accordance with, the terms of the
Loan Documents (other than to another Loan Party or to a Person becoming or
required to become a Loan Party at the time of such sale, lease, transfer or
other disposition (or within the 30- or 60-day time periods provided for in
Section 6.12 of the Credit Agreement)) (such sale, lease, transfer or other
disposition, a “Collateral Disposition”), assignment, pledge and security
interest granted hereby with respect to such collateral shall automatically
terminate and all rights to such Collateral shall revert to such Grantor and the
Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment, pledge and security
interest granted hereby; provided, however, that, if requested by the
Administrative Agent, such Grantor shall have delivered to the Administrative
Agent a written request for release, a certificate of such Grantor to the effect
that the transaction is in compliance with the Loan Documents and such other
supporting information as the Administrative Agent may reasonably request. For
purposes of the foregoing, if any Grantor becomes an Excluded Subsidiary or
ceases to be a Restricted Subsidiary, in each case as a result of a transaction
permitted under the Loan Documents, such occurrence (but, in the case of a
Grantor that becomes an Excluded Subsidiary pursuant to clause (d) of the
definition thereof, only upon the request of the Borrower) shall be deemed a
Collateral Disposition of such Grantor and all Collateral of such Grantor,
entitled to the benefits of the foregoing provisions.

 

        21    Syniverse Security Agreement



--------------------------------------------------------------------------------

(b) Upon the termination of the Aggregate Commitments and the payment in full in
cash of the Secured Obligations (other than contingent indemnification
obligations as to which no claim has been asserted), the assignment, pledge and
security interest granted hereby shall automatically terminate and all rights to
the Collateral shall revert to the applicable Grantor. Upon any such
termination, the Administrative Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

Section 22. Execution in Counterparts. This Agreement may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

Section 23. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

Section 24. Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to this Agreement shall, (i) prior to the Discharge of Senior Priority
Obligations, be subject and subordinate in priority to the Liens granted to any
Senior Priority Agent for the benefit of the holders of the applicable Senior
Priority Obligations to secure such Senior Priority Obligations pursuant to the
applicable Senior Priority Documents, in each case in accordance with the terms
set forth in the Base Intercreditor Agreement or an applicable Other
Intercreditor Agreement, and (ii) prior to the Discharge of Additional
Obligations that are Junior Priority Obligations, be pari passu and equal in
priority to the Liens granted to any Additional Agent for the benefit of the
holders of the applicable Additional Obligations that are Junior Priority
Obligations to secure such Additional Obligations that are Junior Priority
Obligations pursuant to the applicable Additional Collateral Documents, in each
case in accordance with the terms set forth in the Base Intercreditor Agreement
or an applicable Other Intercreditor Agreement (except as may be separately
otherwise agreed between the Administrative Agent, on behalf of itself and the
Secured Parties, and any Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby). The Administrative Agent
acknowledges and agrees that the relative priority of the Liens granted to the
Administrative Agent, the First Lien Administrative Agent and any

 

        22    Syniverse Security Agreement



--------------------------------------------------------------------------------

Additional Agent shall be determined solely pursuant to the Base Intercreditor
Agreement or an Other Intercreditor Agreement, as applicable, and not by
priority as a matter of law or otherwise. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Administrative Agent
pursuant to this Agreement and the rights and remedies of the Administrative
Agent hereunder are subject to the provisions of the Base Intercreditor
Agreement and each applicable Other Intercreditor Agreement. In the event of any
conflict between the terms of the Base Intercreditor Agreement or any Other
Intercreditor Agreement and this Agreement, the terms of the Base Intercreditor
Agreement or such Other Intercreditor Agreement, as the case may be, shall
govern and control as among (i) the Administrative Agent, the First Lien
Administrative Agent and any Additional Agent, in the case of the Base
Intercreditor Agreement, and (ii) the Administrative Agent and any other secured
creditor (or agent therefor) party thereto, in the case of any Other
Intercreditor Agreement. In the event of any such conflict, each Grantor may act
(or omit to act) in accordance with the Base Intercreditor Agreement or such
Other Intercreditor Agreement, as applicable, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, (i) any obligation hereunder or
under the Credit Agreement to deliver to the Administrative Agent any Collateral
shall be satisfied by causing such Collateral to be delivered to the applicable
Senior Priority Representative or Junior Priority Representative in accordance
with the Base Intercreditor Agreement or any applicable Other Intercreditor
Agreement and (ii) prior to the Discharge of Senior Priority Obligations,
(A) the Borrower shall, and shall cause each Restricted Subsidiary to, comply
with the requirements of this Agreement to take action with respect to the
Collateral and of Section 6.12, Section 6.14 and Section 6.16 of the Credit
Agreement only to the same extent that the Borrower and such Restricted
Subsidiaries are required to comply with analogous provisions under the First
Lien Credit Agreement or the Security Agreement referred to therein and (B) the
First Lien Administrative Agent or the Senior Priority Representative (or the
equivalent term in any Other Intercreditor Agreement) shall have sole discretion
(in consultation with the Borrower, if applicable) with respect to any
determination concerning Collateral as to which the Administrative Agent would
have authority to exercise under this Agreement or Section 6.12, Section 6.14 or
Section 6.16 of the Credit Agreement.

Section 25. Governing Law; Jurisdiction; Etc. (a) THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM

 

        23    Syniverse Security Agreement



--------------------------------------------------------------------------------

EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 24
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 24(e)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

 

 

        24    Syniverse Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SYNIVERSE HOLDINGS, INC. By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

BUCCANEER HOLDINGS, LLC By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

SYNIVERSE TECHNOLOGIES, LLC By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE ICX CORPORATION By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS HOLDINGS CORPORATION By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS INTERMEDIATE HOLDINGS CORPORATION By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

        [SIGNATURE PAGE]    Syniverse Security Agreement



--------------------------------------------------------------------------------

SYNIVERSE COMMUNICATIONS, INC. By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS INTERNATIONAL, INC. By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer CIBERNET, LLC By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

        [SIGNATURE PAGE]    Syniverse Security Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Chris Walton

  Name: Chris Walton   Title: Director

 

        [SIGNATURE PAGE]    Syniverse Security Agreement



--------------------------------------------------------------------------------

Execution Version

Schedule I to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION

NUMBER AND TAX IDENTIFICATION NUMBER

 

Grantor’s Legal Name

  

Organization

Type

   Jurisdiction
of
Organization    Organizational
Identification
Number      Taxpayer
Identification
Number      Trade
Names  

Buccaneer Holdings, LLC

   Limited Liability Company    Delaware      5505263        36-4790965       
n/a  

Cibernet, LLC

   Limited Liability Company    Delaware      4086996        52-1595026       
n/a  

Syniverse Communications Holdings Corporation

   Corporation    Delaware      5024894        45-3072371        n/a  

Syniverse Communications Intermediate Holdings Corporation

   Corporation    Delaware      5024900        45-3072485        n/a  

Syniverse Communications International, Inc.

   Corporation    Delaware      4163867        20-4954381        n/a  

Syniverse Communications, Inc.

   Corporation    Delaware      3287349        77-0554707        n/a  

Syniverse Holdings, Inc.

   Corporation    Delaware      3454221        30-0041666        n/a  

Syniverse ICX Corporation

   Corporation    Delaware      4644584        26-3660836        n/a  

Syniverse Technologies, LLC

   Limited Liability Company    Delaware      2187578        06-1262301       
n/a  

Chief Executive Office Location of Buccaneer Holdings, LLC

8125 Highwoods Palm Way

Tampa, FL 33647

Chief Executive Office Location of the Other Grantors

8125 Highwoods Palm Way

Tampa, FL 33647



--------------------------------------------------------------------------------

Changes in Name, Location, Chief Executive Office, Organization Type,
Jurisdiction of Organization, Organizational Identification Number or Taxpayer
Identification Number Within the Last Five Years

 

Grantor

  

Former Name

Syniverse Communications Holdings Corporation

  

Aicent Holdings Corporation

 

Grantor

  

Former Name

Syniverse Communications Intermediate Holdings Corporation

  

Aicent Intermediate Holdings Corporation

 

Grantor

  

Former Name

Syniverse Communications, Inc.

  

Aicent, Inc.

 

Grantor

  

Former Name

Syniverse Communications International, Inc.

  

Aicent International, Inc.

 

Grantor

  

Former Organizational Type

Buccaneer Holdings, LLC, a limited liability company

  

Buccaneer Holdings, Inc., a corporation

 

Grantor

  

Former Organizational Type

Cibernet, LLC, a limited liability company

  

Cibernet Corporation, a corporation



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY

 

Grantor

  

Issuer

  

Class of Equity
Interest

  

Certificate No(s)

   Number of
Shares      Percentage
Pledged  

Buccaneer Holdings, LLC

   Syniverse Holdings, Inc.    Common    3      100        100  

Syniverse Holdings, Inc.

   Syniverse Technologies, LLC    Membership Interest Units    Uncertificated   
  100        100  

Syniverse Technologies, LLC

   Syniverse ICX Corporation    Common    2      1,000.00        100  

Syniverse Technologies, LLC

   Syniverse Technologies S.R.L.    Common    Uncertificated      1,310       
65  

Syniverse Technologies, LLC

   Syniverse Technologies Prestacao de Servicos Ltda    Common    Uncertificated
     1        65  

Syniverse Technologies, LLC

   Cibernet, LLC    Percentage Ownership Interest    Uncertificated      100  
     100  

Syniverse Technologies, LLC

   Hosted Data Solutions, LLC    Membership Interest Units    Uncertificated   
  1        100  

Syniverse Technologies, LLC

   Syniverse Technologies K.K.    Common    Uncertificated      6,000        65
 

Syniverse Technologies, LLC

   Syniverse Technologies Holdings, LLC    Membership Interest Units   
Uncertificated      100        65  

Syniverse Technologies, LLC

   Syniverse Communications Holdings Corporation    Common    1      1,000     
  100  

Syniverse Technologies, LLC

   Syniverse Foreign Holdings Corporation    Common   

1

     100        65  

Syniverse Communications Holdings Corporation

   Syniverse Communications Intermediate Holdings Corporation    Common    1   
  100        100  

Syniverse Communications Intermediate Holdings Corporation

   Syniverse Communications, Inc.    Common    1      1,000.00        100  

Syniverse Communications, Inc.

   Syniverse Communications Technologies (Beijing) Ltd.    Registered Capital   
Uncertificated      230,000        65  

Syniverse Communications, Inc.

   Syniverse Communications International, Inc.    Common    1      1,000.00  
     100  



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

INTELLECTUAL PROPERTY MATTERS

Trademarks

 

Owner

  

Country

  

Mark

  

Application No. Filing
Date

  

Registration No.
Registration Date

Syniverse Technologies, LLC

   United States   

SYNIVERSE

  

76/568201

05-JAN-2004

  

3109723

27-JUN-2006

Syniverse Technologies, LLC

   United States   

LOGO [g472110g24j77.jpg]

  

78/367203

12-FEB-2004

  

3174828

21-NOV-2006

Syniverse Technologies, LLC

   United States   

LOGO [g472110g42y21.jpg]

  

78/367563

13-FEB-2004

  

3469266

15-JUL-2008

Syniverse Technologies, LLC

   United States    S.T.A.R.S. – STREAMLINER TERMINAL ACCESS REPORTING   

75/171103

24-SEP-1996

  

2207496

01-DEC-1998

Syniverse Technologies, LLC

   United States   

ACCESSIBILITY

  

75/146434

07-AUG-1996

  

2234718

23-MAR-1999

Syniverse Technologies, LLC

   United States   

ACCESSIBILITY

  

74/255039

13-MAR-1992

  

1819278

01-FEB-1994

Syniverse Technologies, LLC

   United States   

UNIROAM

  

76/369334

08-FEB-2002

  

2760010

02-SEP-2003

Syniverse Technologies, LLC

   United States   

FRAUDX

  

75/592292

19-NOV-1998

  

2443182

10-APR-2001

Syniverse Technologies, LLC

   United States   

INPORT

  

75/592672

19-NOV-1998

  

2411241

05-DEC-2000

Syniverse Technologies, LLC

   United States   

ACCESS

  

75/021730

16-NOV-1995

  

2075073

01-JUL-1997

Syniverse Technologies, LLC

   United States   

ACCESS S&E

  

75/239942

11-FEB-1997

  

2276364

07-SEP-1999

Syniverse Technologies, LLC

   United States   

FMR PLUS

  

75/122940

20-JUN-1996

  

2201808

03-NOV-1998

Syniverse Technologies, LLC

   United States   

VISIBILITY

  

75/096994

23-APR-1996

  

2174202

21-JUL-1998

Syniverse Technologies, LLC

   United States   

SOLUTIONS

  

75/021734

16-NOV-1995

  

2240928

20-APR-1999

Syniverse Technologies, LLC

   United States   

INLINK

  

74/370149

22-MAR-1993

  

1845911

19-JUL-1994

Syniverse Technologies, LLC

   United States   

SYNIVERSE NEXT

  

77/687811

10-MAR-2009

  

3792045

25-MAY-2010

Syniverse Technologies, LLC

   United States   

LOGO [g472110g25q29.jpg]

  

77/687547

10-MAR-2009

  

3780123

27-APR-2010

Syniverse Technologies, LLC

   United States   

WE MAKE MOBILE WORK

  

85/030941

05-MAY-2010

  

3893648

21-DEC-2010

Syniverse Technologies, LLC

   United States   

LATALINK

  

85201989

20-DEC-2010

  

4015310

23-AUG-2011

Syniverse Technologies, LLC

   United States   

LTE Let’s Talk Evolution

  

85271938

21-MAR-2011

  

4168909

3-Jul-2012



--------------------------------------------------------------------------------

Owner

  

Country

  

Mark

  

Application No. Filing
Date

  

Registration No.
Registration Date

Syniverse Technologies, LLC

   United States   

Let’s Talk Evolution

  

85271953

21-MAR-2011

  

4151358

29-May-2012

Syniverse Technologies, LLC

   United States   

Syniverse PRIME

  

85275693

24-MAR-2011

  

4042025

18-OCT-2011

Syniverse Technologies, LLC

   United States   

Syniverse MORE

  

85275811

24-MAR-2011

  

4042028

18-OCT-2011

Syniverse Technologies, LLC

   United States   

Syniverse PRIME and Mark

  

85275732

24-MAR-2011

  

4042027

18-OCT-2011

Syniverse Technologies, LLC

   United States   

Syniverse MORE and Mark

  

85275879

24-MAR-2011

  

4042031

18-OCT-2011

Syniverse Technologies, LLC

   United States   

SYNERGY

  

85369279

12-JUL-2011

  

4527671

13-MAY-2014

Patents

 

Owner

  

Country

  

Title

  

Application No. Filing
Date

  

Patent No. Issue
Date

U.S. ISSUED

Syniverse Technologies, LLC

   United States    PAYMENT GATEWAY FOR PROCESSING PAYMENT REQUESTS ASSOCIATED
WITH A WIRELESS USERS ACCOUNT   

12/904217

10/14/2010

  

9,911,103

03/06/2018

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States   

Method For Data Access Using a Dynamic SIM Credential

(continuation of 9,426,658)

  

15/243,306

08/22/2016

  

9,749,316

08/29/2017

Syniverse Technologies, LLC

   United States    Traffic Hub System to Provide Roaming Service in a wireless
Environment   

14/596,147

01/13/2015

  

9,832,678

11/28/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States    Circuit Switch Voice Roaming to LTE Network   

14/230,633

3/31/2014

  

9,749,904

08/29/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States    Method and System for Utilizing First Network Authentication
for Second Network   

13/431,822

3/27/2012

  

9,716,999

07/25/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States    Method and System for Displaying Mobile Messages in
Unsupported Formats   

11/603,367

11/21/2006

  

9,626,341

04/18/2017

Syniverse Technologies, LLC

   United States    METHOD AND APPARATUS TO COLLECT, ANALYZE, AND UTILIZE
NETWORK DATA   

13927024

06/25/2013

  

9,319,535

04/19/2016

Syniverse Communications, Inc.

   United States    METHOD AND SYSTEM FOR DATA ACCESS OVER DUAL DATA CHANNELS
WITH DYNAMIC SIM CREDENTIAL   

13/613,698

09/13/2012

  

8,838,070

09/16/2014

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States    METHOD AND SYSTEM FOR DATA ACCESS OVER DUAL DATA CHANNELS
WITH DYNAMIC SIM CREDENTIAL   

14/487,001

09/15/2014

  

9,426,658

08/23/2016

Syniverse Technologies, LLC

   United States    Method for Determining Inbound Roaming Traffic Market Share
on Cellular Networks   

15/278,375

09/28/2016

  

9635538

04/25/2017

Syniverse ICX Corporation

   United States    Centralized Mobile and Wireless Messaging Opt-Out Registry
System and Method   

10/556,977

05/17/2004

  

8,819,141

08/26/2014

Syniverse Technologies, LLC

   United States    Methods, Apparatuses And Computer Program Products for
Securing Communications   

13/747018

1/22/2013

  

9,131,365 B2

9/8/2015

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States    Method, System and Client Software for Extending WISPr
Authentication Procedure   

13/299,625

11/18/2011

  

9,020,467 B2

4/28/2015

Syniverse ICX Corporation

   United States    ADDRESS RECOGNITION DATABASE   

10/972388

10/26/2004

  

9143477 B2

09/22/2015



--------------------------------------------------------------------------------

Syniverse ICX Corporation

   United States    SYSTEM AND METHOD FOR DYNAMIC UPLOADING AND EXECUTION OF
APPLICATIONS AND DRIVERS BETWEEN DEVICES   

09/660531

9/13/2000

  

7610331

10/27/2009

Syniverse ICX Corporation

   United States    SYSTEM AND METHOD FOR DYNAMIC UPLOADING AND EXECUTION OF
APPLICATIONS AND DRIVERS BETWEEN DEVICES   

09/847811

5/1/2001

  

8099502

1/17/2012

Syniverse ICX Corporation

   United States    PHOTO-SERVING COMMUNICATION PROTOCOLS AND METHODOLOGY FOR
PROVIDING DISPARATE HOST DEVICES WITH FTP-LIKE ACCESS TO DIGITAL IMAGES RESIDING
ON A DIGITAL CAMERA DEVICE   

09/703412

10/31/2000

  

7610349

10/27/2009

Syniverse ICX Corporation

   United States    MEDIA SPOOLER SYSTEM AND METHODOLOGY PROVIDING EFFICIENT
TRANSMISSION OF MEDIA CONTENT FROM WIRELESS DEVICES   

09/759108

1/11/2001

  

7103357

9/5/2006

Syniverse ICX Corporation

   United States    MEDIA SPOOLER SYSTEM AND METHODOLOGY PROVIDING EFFICIENT
TRANSMISSION OF MEDIA CONTENT FROM WIRELESS DEVICES   

11/516809

9/5/2006

  

7881715

2/1/2011

Syniverse ICX Corporation

   United States    MEDIA ASSET MANAGEMENT SYSTEM   

09/814159

3/20/2001

  

7305354

12/4/2007

Syniverse ICX Corporation

   United States    MEDIA ASSET MANAGEMENT SYSTEM   

11/999,092

12/03/2007

  

8,321,288

11/27/2012

Syniverse ICX Corporation

   United States    SYSTEM AND METHODOLOGY FOR AUTOMATED PROVISIONING OF NEW
USER ACCOUNTS   

09/839972

4/20/2001

  

7433710

10/7/2008

Syniverse ICX Corporation

   United States    VERSATILE ADAPTOR DEVICE AND MANUFACTURING PROCESS FOR
CONNECTING A CLIENT DEVICE TO VARIOUS HOST DEVICES   

10/013977

12/7/2001

  

7463904

12/9/2008

Syniverse ICX Corporation

   United States    DEVICE FACILITATING EFFICIENT TRANSFER OF DIGITAL CONTENT
FROM MEDIA CAPTURE DEVICE   

10/068254

2/4/2002

  

7724281

5/25/2010

Syniverse ICX Corporation

   United States    INTEGRATED SHOPPING CART FOR SALE OF THIRD PARTY PRODUCTS
AND SERVICES VIA THE INTERNET   

09/920592

7/31/2001

  

7610218

10/27/2009

Syniverse ICX Corporation

   United States    IMAGING SYSTEM PROVIDING AUTOMATED FULFILLMENT OF IMAGE
PHOTOFINISHING BASED ON LOCATION   

10/190234

7/2/2002

  

7535492

5/19/2009

Syniverse ICX Corporation

   United States    IMAGING SYSTEM PROVIDING DYNAMIC VIEWPORT LAYERING   

10/273670

10/18/2002

  

7051040

5/23/2006

Syniverse ICX Corporation

   United States    IMAGING SYSTEM PROVIDING DYNAMIC VIEWPORT LAYERING   

11/439928

5/23/2006

  

7792876

9/7/2010

Syniverse ICX Corporation

   United States    SYSTEM AND METHODOLOGY FOR PROVIDING A MOBILE DEVICE WITH A
NETWORK-BASED INTELLIGENT RESOURCE FORK   

10/308595

12/2/2002

  

7092946

8/15/2006

Syniverse ICX Corporation

   United States    SYSTEM PROVIDING METHODOLOGY FOR THE RESTORATION OF ORIGINAL
MEDIA QUALITY IN MESSAGING ENVIRONMENTS   

10/707435

12/12/2003

  

7720924

5/18/2010

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS FOR DISTRIBUTING COLOR CORRECTED IMAGES
ACROSS A NETWORK USING DISTRIBUTED CACHING   

09/827018

4/5/2001

  

6895113

5/17/2005



--------------------------------------------------------------------------------

Syniverse ICX Corporation

   United States    FEEDBACK INTEGRATION OF DYNAMIC OPERATIONS   

10/808767

3/24/2004

  

7516454

4/7/2009

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS TO PERMIT INTERJECTED MESSAGING IN A
MULTIMEDIA MESSAGING SYSTEM   

10/808886

3/24/2004

  

7254218

8/7/2007

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS TO IMPLEMENT THEMES FOR A HANDHELD
DEVICE   

11/050356

2/2/2005

  

7571189

8/4/2009

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS FOR RESPONSE ENABLED MESSAGING   

11/876717

10/22/2007

  

7783713

8/24/2010

Syniverse ICX Corporation

   United States    SYSTEM AND METHOD FOR MANAGING DISTRIBUTION OF
MULTIFORMATTED CONTENT   

11/710480

2/26/2007

  

7610551

10/27/2009

Syniverse Technologies, LLC

   United States    EVENT-DRIVEN AND LOGIC-BASED DATA TRANSFORMATION   

09/965053

9/26/2001

  

6968329

11/22/2005

Syniverse Technologies, LLC

   United States    INTERNATIONAL SIGNALING GATEWAY   

09/512803

2/25/2000

  

6363431

3/26/2002

Syniverse Technologies, LLC

   United States    CELLULAR-TO-VOIP CALL ESTABLISHMENT SYSTEMS, METHODS,
DEVICES, AND COMPUTER SOFTWARE   

11/513529

8/31/2006

  

7676229

3/9/2010

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS FOR ASSIGNING A VIRTUAL ADDRESS TO AND
TEXT-MESSAGING TO MULTIPLE TEXT-CAPABLE DESTINATION ENTITIES   

09/695235

10/25/2000

  

7403970

7/22/2008

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS FOR ASSIGNING A VIRTUAL ADDRESS TO AND
TEXT-MESSAGING TO MULTIPLE TEXT-CAPABLE DESTINATION ENTITIES   

12/140205

6/16/2008

  

8571065

10/29/2013

Syniverse ICX Corporation

   United States    UNIVERSAL ADDRESS RECOGNITION FOR TEXT-CAPABLE COMMUNICATION
DEVICES   

11/371029

3/9/2006

  

7774503

8/10/2010

Syniverse ICX Corporation

   United States    OBTAINING A VALID INTERNATIONAL DESTINATION ADDRESS   

10/972650

10/26/2004

  

8001272

8/16/2011

Syniverse ICX Corporation

   United States    DETERMINING AN INTERNATIONAL DESTINATION ADDRESS   

10/972712

10/26/2004

  

7774502

08/10/2010

Syniverse Technologies, LLC

   United States    SYSTEM AND METHOD FOR SECURE ROAMING IN WIRELESS LOCAL AREA
NETWORKS   

10/224226

8/5/2002

  

7389412

6/17/2008

Syniverse Technologies, LLC

   United States    FLEXIBLE M:N REDUNDANCY MECHANISM FOR PACKET INSPECTION
ENGINE   

10/873965

6/22/2004

  

7586838

9/8/2009

Syniverse Technologies, LLC

   United States    HTTP EXTENSION HEADER FOR METERING INFORMATION   

11/010812

12/13/2004

  

7266116

9/4/2007

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS FOR INTEGRATING MULTI-MEDIA MESSAGING
AND IMAGE SERVING ABILITIES   

10/893469

7/16/2004

  

8046009

10/25/2011

Syniverse ICX Corporation

   United States    METHOD AND SYSTEM TO DELIVER MULTIMEDIA ALERTS TO A MOBILE
PHONE   

11/284578

11/21/2005

  

8023971

9/20/2011

Syniverse ICX Corporation

   United States    SYSTEM AND METHOD FOR CROSS-CARRIER MOBILE DEVICE CAPABILITY
DISCOVERY   

11/710474

2/26/2007

  

7974988

7/5/2011

Syniverse ICX Corporation

   United States    A METHOD AND APPARATUS FOR AN END-TO-END SEND-TO FRAMEWORK
  

10/893470

7/16/2004

  

7827233

11/2/2010

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS TO ENABLE INTEROPERATION BETWEEN
MULTI-MEDIA MESSAGING SERVICE CENTERS   

10/996006

11/22/2004

  

7876766

1/25/2011



--------------------------------------------------------------------------------

Syniverse ICX Corporation

   United States    METHOD AND APPARATUS FOR ENABLING CALL ORIGINATOR TO SELECT
A NOTIFICATION ON A TELECOMMUNICATIONS DEVICE   

11/013625

12/15/2004

  

7904067

3/8/2011

Syniverse Technologies, LLC

   United States    RE-ROUTING CALLS FROM MOBILE STATIONS CLAIM SET I   

12/941,179

11/8/2010

  

8315635

11/20/2012

Syniverse Technologies, LLC

   United States    Re-Routing Calls from Mobile Stations Claim Set II   

12/941558

11/8/2010

  

8521157

8/27/2013

Syniverse Technologies, LLC

   United States    TOLL FREE DATA   

12/970,152

12/16/2010

  

8,693,358

4/8/2014

Syniverse Technologies, LLC

   United States    A METHOD AND APPARATUS TO PROVIDE AN ECOSYSTEM FOR MOBILE
VIDEO   

13/232,953

9/14/2011

  

8,838,696

9/16/2014

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)

   United States    FIXED MOBILE ROAMING SERVICE SOLUTION   

11/787,499

04/16/2007

  

8,676,195

3/18/2014

Syniverse Technologies, LLC

   United States    PROVIDING TOLL FREE DATA IN A WIRELESS ENVIRONMENT   

14/147172

1/3/2014

  

8,879,417

11/4/2014

U.S. PENDING

           

Syniverse Technologies, LLC

   United States    Methods, Apparatuses and Computer Program Products for
Facilitating Toll Free Data Access   

13/360,312

01/27/2012

  

Syniverse Technologies, LLC

   United States    Proxy Platform for Inter-Operator Provisioning of ESIM
Profiles   

62/585,920

11/14/2017

  

Syniverse Technologies, LLC

   United States    Virtual Global Title Translation Service   

62/587,083

11/16/2017

  

Syniverse Technologies, LLC

   United States    A Method of Determining Conversion Rate for SMS Messages   

62/612,870

01/02/2018

  

Syniverse Technologies, LLC

   United States    Contextual SS7 Firewall   

62/609,857

12/22/2017

  

Syniverse Technologies, LLC

   United States    Method and System for Interworking Between RCS Universal
Profile and Pre-Universal Profile Clients   

62/615,951

01/10/2018

  

Syniverse Technologies, LLC

   United States    Virtual Dynamic Pool of SIM-based Devices   

62/542,478

08/08/2017

  

Syniverse Technologies, LLC

   United States    Method of Providing Data, Voice, and SMS Services to LTE
Subscribers Roaming in 2G/3G Visited Networks (f/k/a LTE INTERWORKING FUNCTION
ENABLER)   

15/695,620

09/05/2017

  

Syniverse Technologies, LLC

   United States    MOBILE DEVICE AUTHENTICATION   

62/524,095

06/23/2017

  

Syniverse Technologies, LLC

   United States    DIAMETER END-TO-END SECURITY WITH TIME BASED SIGNATURE   

62/526,625

06/29/2017

  

Syniverse Technologies, LLC

   United States    GTP FIREWALL FOR 3G GSM AND 4G LTE SIGNALING DATA TRAFFIC   

62/576,644

10/24/2017

  

Syniverse Technologies, LLC

   United States    GSM-LTE DEVICE ROAMING IN LTE-ONLY NETWORKS   

62/549,520

08/24/2017

  

Syniverse Technologies, LLC

   United States    METHOD OF PROVIDING A HOME MOBILE NETWORK OPERATOR WITH
LOCATION OF AN OUTBOUND ROAMER   

62/550,276

08/25/2017

  

Syniverse Technologies, LLC

   United States    Selection and Interconnect for Distributed Packet Core Nodes
  

62/570,657

10/10/2017

  

Syniverse Technologies, LLC

   United States    GTP TRAFFIC HUB FOR DATA OFFLOADING, DIVERSION, AND SECURITY
  

62/572,094

10/13/2017

  



--------------------------------------------------------------------------------

Syniverse Technologies, LLC

   United States    TRAFFIC REROUTING AND FILTERING IN PACKET CORE NETWORKS   

62/575,130

10/20/2017

  

    

Syniverse Technologies, LLC

   United States    METHOD OF ASSESSING REAL-TIME SECURITY OF SEQUENCED PACKET
EXCHANGE (SPX) NETWORK CONNECTION   

62/560,154

09/18/2017

  

Syniverse Technologies, LLC

   United States    Managed Internet Tunneling Protocol and Application   

62/535,606

07/21/2017

  

Syniverse Technologies, LLC

   United States    Method for providing roaming services in which the home
network uses S8HR Model for out-bound roaming while the visited network uses LBO
Model for in-bound roaming   

15/622,609

06/14/2017

  

Syniverse Technologies, LLC

   United States    Method for computationally detecting anomalies of digital
device behavior on a communications network   

62/526,437

06/29/2017

  

Syniverse Technologies, LLC

   United States    A Method and Apparatus for a commerce Opt-In Network (COIN)
  

14/515,424

10/15/2014

  

Syniverse Technologies, LLC

   United States    MACHINE TYPE COMMUNICATION INTERWORKING FUNCTION PROXY   

15/645,576

07/10/2017

  

Syniverse Technologies, LLC

   United States    MACHINE TYPE COMMUNICATION INTERWORKING FUNCTION PROXY   

62/360,072

07/08/2016

  

Syniverse ICX Corporation

   United States    SYSTEM AND METHOD FOR PROVIDING COMMERCIAL SERVICES OVER A
WIRELESS COMMUNICATION NETWORK   

12/272566

11/17/2008

  

Syniverse Technologies, LLC

   United States    A Method and Apparatus to Provide Mobile Intelligence   

13/899406

05/21/2013

  

Copyrights

Registration Number / Date:

TX0006294198 / 2005-12-12

Title: Generic message distributor (GMD)

Registration Number / Date:

TX0006294200 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294199 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294197 / 2005-12-12

Title: GSM authentication center (AUC)

Registration Number / Date:

TX0006294202 / 2005-12-12

Title: Mobile application part (map-apt)

Registration Number / Date:

TX0006294201 / 2005-12-12

Title Provisioning system (enforce)



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005782265 / 2002-06-12

Title: Visibility call processor.

Registration Number / Date:

TX0006008467 / 2002-06-12

Title: Access.

Registration Number / Date:

TX0006008474 / 2002-06-12

Title: Access S&E.

Registration Number / Date:

TX0005547691 / 2002-06-12

Title: ACCESSibility.

Registration Number / Date:

TX0005547693 / 2002-06-12

Title: Arms.

Registration Number / Date:

TX0005547692 / 2002-06-12

Title: Crossroads.

Registration Number / Date:

TX0006008468 / 2002-06-12

Title: DataNet ANSI-41.

Registration Number / Date:

TX0006008471 / 2002-06-12

Title: DataNet GSM.

Registration Number / Date:

TX0006008470 / 2002-06-12

Title: Encrypt a key : Key management center.

Registration Number / Date:

TX0005598345 / 2002-08-29

Title: Event Manager.

Registration Number / Date:

TX0006008472 / 2002-06-12

Title: Fleet-on-trak.

Registration Number / Date:

TX0006008466 / 2002-06-12

Title: FMR.

Registration Number / Date:

TX0005548003 / 2002-06-12

Title: Fraud interceptor.

Registration Number / Date:

TX0005782270 / 2002-06-12

Title: FraudInterceptor.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005782266 / 2002-06-12

Title: FraudManager.

Registration Number / Date:

TX0005782263 / 2002-06-12

Title: FraudManager and FMR Plus.

Registration Number / Date:

TX0006008469 / 2002-06-12

Title: FraudX GUI.

Registration Number / Date:

TX0006008473 / 2002-06-12

Title: FraudX server.

Registration Number / Date:

TX0005782268 / 2002-06-12

Title: FRM Plus.

Registration Number / Date:

TX0005782267 / 2002-06-12

Title: ICE.

Registration Number / Date:

TX0005782271 / 2002-06-12

Title: Message Manager.

Registration Number / Date:

TX0005782264 / 2002-06-12

Title: Prepaid.

Registration Number / Date:

TX0005782269 / 2002-06-12

Title: Rev C call processor.

Registration Number / Date:

TX0005782272 / 2002-06-12

Title: StatChek.

Registration Number / Date:

TX0005548004 / 2002-06-12

Title: Streamliner.

Registration Number / Date:

TX0005548005 / 2002-06-12

Title: [Transaction manager]

Registration Number / Date:

TX0003666067 / 1993

Title: ACCESS PowerPack service: An idea whose time has come for carriers still
losing revenue out the 30-day aging window.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003538216 / 1993 Title: ACCESSibility database service: introducing a quick
answer for roamer departments tied up with information requests.

Registration Number / Date:

TX0003666066 / 1993

Title: Cell-U-Rator message rating service: Finally, a time-efficient call
rating system with the power to turn rejects into revenue.

Registration Number / Date:

TX0003538215 / 1993

Title: CloneDetector system: it’s alarming what clone fraud can do to customer
relations.

Registration Number / Date:

TX0003738818 / 1993

Title: DASH system: selling the equipment is only half the sale.

Registration Number / Date:

TX0003677714 / 1993

Title: DataFlash financial system: Run the fastest numbers in the business.

Registration Number / Date:

TX0003666069 / 1993

Title: Follow Me Roaming Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003738817 / 1993

Title: Follow Me Roaming service: now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538218 / 1993

Title: FraudManager service: finally, a service that does justice to cellular
fraud.

Registration Number / Date:

TX0003556357 / 1993

Title: GTE’s affordable new customer positive file service hits home with
smaller carriers.

Registration Number / Date:

TX0003538210 / 1993

Title: Guidelines roaming system: roaming is easier with the right guidance.

Registration Number / Date:

TX0003809850 / 1993

Title: Increasing your cellular phone sales is a matter of time.

Registration Number / Date:

TX0003538219 / 1993

Title: INLink intelligent network smooths out the wrinkles in seamless roaming.

Registration Number / Date:

TX0003538211 / 1993

Title: INLink intelligent network: the seamless environment is changing the
fabric of the cellular industry.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003538213 / 1993

Title: NetAlert real-time analysis system pinpoints multiple problems from a
single checkpoint.

Registration Number / Date:

TX0003538212 / 1993

Title: NetAlert system: introducing our most alarming breakthrough ever

Registration Number / Date:

TX0003666063 / 1993

Title: Phone Me Anywhere Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003666064 / 1993

Title: Phone Me Anywhere service: Now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538214 / 1993

Title: Positive Validation Service (PVS): take your first positive step against
fraud.

Registration Number / Date:

TX0003666065 / 1993

Title: StatChek service links ESN check to carriers’ activation systems

Registration Number / Date:

TX0003738816 / 1993

Title: Streamliner: a streamlined approach to managing your corporate account
program.

Registration Number / Date:

TX0003809849 / 1993

Title: Time-tested roamer administration services that put you in control:
ACCESS settlement and exchange services.

Registration Number / Date:

TX0003666090 / 1993

Title: TransAction Manager system

Registration Number / Date:

TX0003538217 / 1993

Title: TransAction Manager system speeds decision-making with intelligent data
handling.

Registration Number / Date:

TX0003666062 / 1992

Title: Here’s why IS-41 is important to you.

Registration Number / Date:

TX0003738819 / 1992

Title: New STREAMLINER system further increases corporate account management
efficiency.

Registration Number / Date:

TX0003666061 / 1991

Title: Phone Me Anywhere



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003666068 / 1990

Title: Follow Me Roaming

Domain Names

 

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    aa71.eu    30-Jun-18 Syniverse Technologies, LLC
   campaignplatform.global    18-Jan-19 Syniverse Technologies, LLC   
campaignplatform.net    18-Jan-19 Syniverse Technologies, LLC    cibernet.com   
22-Nov-18 Syniverse Technologies, LLC    ciniverse.com    20-Feb-19 Syniverse
Technologies, LLC    clk.cm    10-May-18 Syniverse Technologies, LLC   
cyniverse.com    20-Feb-19 Syniverse Technologies, LLC    dataclearing.com   
10-Jul-18 Syniverse Technologies, LLC    dataclearinghouse.com    23-Jul-18
Syniverse Technologies, LLC    datahostedsolutions.com    2-Dec-18 Syniverse
Technologies, LLC    dialingcodestore.com    21-Aug-18 Syniverse Technologies,
LLC    eacharityevents.com    6-Jan-19 Syniverse Technologies, LLC   
eacharityevents.org    6-Jan-19 Syniverse Technologies, LLC    GMBHCLEARING.COM
   4-Feb-19 Syniverse Technologies, LLC    GMBH-CLEARING.COM    4-Feb-19
Syniverse Technologies, LLC    GMBHCLEARING.DE    4-Feb-19 Syniverse
Technologies, LLC    GMBH-CLEARING.DE    4-Feb-19 Syniverse Technologies, LLC   
hosteddatasolution.com    1-Dec-18 Syniverse Technologies, LLC   
imakemobilework.co    20-Jul-18 Syniverse Technologies, LLC   
imakemobilework.com    25-Jun-18 Syniverse Technologies, LLC   
ipmessagingcenter.com    27-Sep-18 Syniverse Technologies, LLC    ithlgroup.com
   19-Jul-18 Syniverse Technologies, LLC    ivrs.com    21-Mar-19 Syniverse
Technologies, LLC    L2one.com    26-Aug-18 Syniverse Technologies, LLC   
lightsurf.com    10-Sep-18 Syniverse Technologies, LLC    lightsurf.net   
8-Nov-18 Syniverse Technologies, LLC    lightsurf.ws    9-Aug-18 Syniverse
Technologies, LLC    lnkme.net    15-Apr-18 Syniverse Technologies, LLC   
LTE.IS    19-Oct-18 Syniverse Technologies, LLC    MESSAGING.IS    19-Oct-18
Syniverse Technologies, LLC    mmsig.com    21-Oct-18 Syniverse Technologies,
LLC    mmsvp.com    19-Jan-19 Syniverse Technologies, LLC    MNP2.ORG.UK   
9-May-18 Syniverse Technologies, LLC    mobilecontext.com    25-Jul-18 Syniverse
Technologies, LLC    mobilelingo.com    3-Sep-18 Syniverse Technologies, LLC   
mobilemarketingwave.com    7-Oct-18 Syniverse Technologies, LLC   
MOBILEMESSAGING.IS    19-Oct-18 Syniverse Technologies, LLC   
mobilemessaginginsight.com    16-Mar-19 Syniverse Technologies, LLC   
mobilingo.com    29-Jan-19 Syniverse Technologies, LLC    mthing.com   
16-Aug-18 Syniverse Technologies, LLC    mthing.net    16-Aug-18 Syniverse
Technologies, LLC    mysyniverse.biz    14-Jun-18 Syniverse Technologies, LLC   
mysyniverse.com    14-Jun-18 Syniverse Technologies, LLC    mysyniverse.info   
16-Jan-19 Syniverse Technologies, LLC    mysyniverse.net    13-Jan-19 Syniverse
Technologies, LLC    mysyniverse.org    16-Jan-19 Syniverse Technologies, LLC   
mysyniverse.xxx    14-Jun-18 Syniverse Technologies, LLC    np.com.sg   
4-Apr-19 Syniverse Technologies, LLC    npindia.co.in    5-Jun-18 Syniverse
Technologies, LLC    npindia.in    5-Jun-18 Syniverse Technologies, LLC   
nrtrde.com    7-Aug-18



--------------------------------------------------------------------------------

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    one1clear.net    22-Nov-18 Syniverse
Technologies, LLC    openconnectivity.com    10-Jul-18 Syniverse Technologies,
LLC    picturemail.com    4-Mar-19 Syniverse Technologies, LLC   
promessaging.com    1-Aug-18 Syniverse Technologies, LLC    promessaging.net   
1-Aug-18 Syniverse Technologies, LLC    roam-monitor.com    27-Sep-18 Syniverse
Technologies, LLC    secureipx.biz    31-Aug-18 Syniverse Technologies, LLC   
secureipx.ca    31-Aug-18 Syniverse Technologies, LLC    secureipx.co   
31-Aug-18 Syniverse Technologies, LLC    secureipx.com    31-Aug-18 Syniverse
Technologies, LLC    secureipx.eu    31-Aug-18 Syniverse Technologies, LLC   
secureipx.global    31-Aug-18 Syniverse Technologies, LLC    secureipx.info   
31-Aug-18 Syniverse Technologies, LLC    secureipx.is    31-Aug-18 Syniverse
Technologies, LLC    secureipx.net    31-Aug-18 Syniverse Technologies, LLC   
secureipx.org    31-Aug-18 Syniverse Technologies, LLC    secureipx.us   
31-Aug-18 Syniverse Technologies, LLC    smsdialin.com    15-May-18 Syniverse
Technologies, LLC    sms-hub.eu    30-Jun-18 Syniverse Technologies, LLC   
smsmessagesite.com    2-Jul-18 Syniverse Technologies, LLC   
stars-streamliner.com    10-Mar-19 Syniverse Technologies, LLC    syniver.se   
13-Aug-18 Syniverse Technologies, LLC    syniverse.biz    12-Jan-19 Syniverse
Technologies, LLC    syniverse.co    19-Jul-18 Syniverse Technologies, LLC   
syniverse.co.in    22-Jun-18 Syniverse Technologies, LLC    syniverse.com   
3-Dec-18 Syniverse Technologies, LLC    syniverse.com.hk    7-Nov-18 Syniverse
Technologies, LLC    syniverse.hk    19-Sep-18 Syniverse Technologies, LLC   
syniverse.in    12-Oct-18 Syniverse Technologies, LLC    syniverse.info   
16-Jan-19 Syniverse Technologies, LLC    syniverse.net    13-Jan-19 Syniverse
Technologies, LLC    syniverse.net.hk    3-Nov-16 Syniverse Technologies, LLC   
syniverse.org    16-Jan-19 Syniverse Technologies, LLC    syniverse.us   
8-Nov-18 Syniverse Technologies, LLC    syniverse.xxx    5-Jan-19 Syniverse
Technologies, LLC    syniversecomm.com    12-Jun-18 Syniverse Technologies, LLC
   syniversemobilemarketplace.net    26-Oct-18 Syniverse Technologies, LLC   
syniversetechnologies.biz    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.co    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.com    24-May-18 Syniverse Technologies, LLC   
syniversetechnologies.info    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.name    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.net    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.org    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.us    7-May-18 Syniverse Technologies, LLC   
themthing.com    16-Aug-18 Syniverse Technologies, LLC    unimobile.com   
20-Jan-19 Syniverse Technologies, LLC    vodafonemessaginghub.com    2-Apr-18
Syniverse Technologies, LLC    wemakemobilework.co    20-Jul-18 Syniverse
Technologies, LLC    wemakemobilework.com    28-Jan-19



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Barclays Bank PLC,

as the Administrative Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

   

 

   

 

    Attn:                                     
                                           

[Syniverse Holdings, Inc.]

Ladies and Gentlemen:

Reference is made to (i) the Second Lien Credit Agreement dated as of March 9,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Syniverse Holdings, Inc., a
Delaware corporation, as the Borrower, Buccaneer Holdings, LLC, a Delaware
limited liability company (“Holdings”), Barclays Bank PLC, as the Administrative
Agent (together with any successor administrative agent, the “Administrative
Agent”), and the Lenders party thereto, and (ii) the Second Lien Security
Agreement dated March 9, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) made by the
Grantors from time to time party thereto in favor of the Administrative Agent
for the Secured Parties. Terms defined in the Credit Agreement or the Security
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement or the Security Agreement (and in the event of a conflict, the
applicable definition shall be the one given to such term in the Security
Agreement).

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned (including all Accounts, cash and Cash
Equivalents, Chattel Paper, Commercial Tort Claims set forth on Schedule IV of
this Security Agreement Supplement, Deposit Accounts, Documents, Equipment,
Fixtures (subject to Section 23 of the Security Agreement), General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights, Financial Assets,
Pledged Debt and Pledged Interests), except for any Excluded Property and
subject to the Perfection Exceptions, whether now owned or hereafter acquired by
the undersigned, wherever located and whether now or hereafter existing or
arising, including, without limitation, the property and assets of the
undersigned set forth on the attached supplemental schedules to the Schedules to
the Security Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter

 

 

Form of Syniverse

Security Agreement Supplement



--------------------------------------------------------------------------------

existing under or in respect of the Secured Documents (as such Secured Documents
may be amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time (including any increases of the principal
amount outstanding thereunder)). Without limiting the generality of the
foregoing, this Security Agreement Supplement and the Security Agreement secures
the payment of all amounts that constitute part of the Secured Obligations that
would be owed by the Grantor to any Secured Party under the Secured Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, or reorganization or similar proceeding involving a
Loan Party.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through IV to Schedules I through IV,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct in all material
respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Security Agreement
with respect to itself (as supplemented by the attached supplemental schedules)
as of the date hereof.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned
and that each reference to the “Collateral” or any part thereof shall also mean
and be a reference to the undersigned’s Collateral or part thereof, as the case
may be.

SECTION 6. Governing Law; Jurisdiction; Etc. (a) THIS SECURITY AGREEMENT
SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT
SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE DEEMED OR OPERATE TO

 

Form of Syniverse

Security Agreement Supplement

2



--------------------------------------------------------------------------------

PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 6
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT SUPPLEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19 OF THE SECURITY AGREEMENT. NOTHING IN THIS
SECURITY AGREEMENT SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SECURITY AGREEMENT SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS SECURITY AGREEMENT SUPPLEMENT, OR THE TRANSACTIONS RELATED HERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6(e) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

Form of Syniverse

Security Agreement Supplement

3



--------------------------------------------------------------------------------

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By  

 

  Title:       Address for notices:    

 

   

 

   

 

 

Form of Syniverse

Security Agreement Supplement

4



--------------------------------------------------------------------------------

Exhibit B-1 to the

Security Agreement

FORM OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHTS (this “Agreement”), dated as of
[•], is made by [•], a [•] corporation (the “Grantor”), in favor of BARCLAYS
BANK PLC, as administrative agent (in such capacity, together with any successor
administrative agent, the “Agent”) for the Secured Parties (as defined in the
Second Lien Credit Agreement, dated as of March 9, 2018 (as amended, amended and
restated, supplemented, replaced, refinanced or otherwise modified from time to
time, the “Credit Agreement”), among SYNIVERSE HOLDINGS, INC. (the “Borrower”),
BUCCANEER HOLDINGS, LLC, the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
to the Borrower subject to the terms and conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Second Lien Security Agreement, dated as of March 9, 2018, in favor
of the Agent (as it may be amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Copyright Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, the
Grantor agrees, for the benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Grant of Security Interest. The Grantor hereby grants, for the
benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Copyright Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Copyrights, including, without limitation, those items listed on
Schedule I hereto;

(ii) all exclusive Copyright licenses to which such Grantor, now or hereafter,
is a party;

Form of Grant of Security Interest in Copyrights



--------------------------------------------------------------------------------

(iii) any claims for damages and injunctive relief for past, present and future
infringement, violation, misuse or breach with respect to any of the foregoing,
with the right, but not the obligation, to sue for and collect, or otherwise
recover, such damages; and

(iv) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Copyright Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Secured Parties thereunder) shall remain in full force and
effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Copyright Collateral are more fully set forth the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

       

Form of Grant of Security Interest in Copyrights

   Syniverse Security Agreement



--------------------------------------------------------------------------------

Exhibit B-1 to the

Security Agreement

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:  

 

  Name:   Title:

Form of Grant of Security Interest in Copyrights



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Grantor

 

Reg. No.

 

Issue Date

  

Title of Work

Exclusive Copyright Licenses

[Include complete legal description of agreement (name of agreement, parties,
and date)]

 

Form of Grant of Security Interest in Copyrights



--------------------------------------------------------------------------------

Exhibit B-2 to the

Security Agreement

FORM OF NOTICE AND CONFIRMATION OF

GRANT OF SECURITY INTEREST IN PATENTS

This NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of [•], is made by [•], a [•] corporation (the
“Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Agent”) for the
Secured Parties (as defined in the Second Lien Credit Agreement, dated as of
March 9, 2018 (as amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among SYNIVERSE HOLDINGS, INC. (the “Borrower”), BUCCANEER HOLDINGS, LLC, the
Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make the
Loans to the Borrower subject to the terms and conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Second Lien Security Agreement, dated as of March 9, 2018, in favor
of the Agent as it may be amended and restated, supplemented or otherwise
modified from time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Patent Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrowers pursuant to the Credit Agreement, the
Grantor agrees, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Confirmation of Grant of Security Interest. The Grantor hereby
confirms that, pursuant to the Security Agreement it granted to the Agent, for
the benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Patent Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Patents, including, without limitation, those items listed on Schedule I
hereto;

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

(ii) any claims for damages and injunctive relief for past, present and future
infringement, violation, or misuse with respect to any of the foregoing, with
the right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and

(iii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Security Agreement. The Security Agreement
(and all rights and remedies of the Secured Parties thereunder) shall remain in
full force and effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Patent Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:  

 

  Name:   Title:

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

Grantor

 

Patent Title

 

Applic. No.

  

Filing Date

  

Patent No.

  

Issue Date

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

Exhibit B-3 to the

Security Agreement

FORM OF NOTICE AND CONFIRMATION OF GRANT OF SECURITY

INTEREST IN TRADEMARKS

This NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (this
“Agreement”), dated as of [•], is made by [•], a [•] corporation (the
“Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Agent”) for the
Secured Parties (as defined in the Second Lien Credit Agreement, dated as of
March 9, 2018 (as amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified from time to time, the “Credit Agreement”),
among SYNIVERSE HOLDINGS, INC. (the “Borrower”), BUCCANEER HOLDINGS, LLC, the
Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make the Loans to the Borrower subject to the terms and conditions set forth
therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Second Lien Security Agreement, dated as of March 9, 2018, in favor
of the Agent (as it may be amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Trademark Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, the
Grantor agrees, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Confirmation of Grant of Security Interest. The Grantor hereby
confirms that pursuant to the Security Agreement it granted to the Agent, for
the benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Trademark Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Trademarks, including, without limitation, those items listed on
Schedule I hereto;

 

 

Form of Notice and Confirmation of Grant of Security Interest in Trademarks



--------------------------------------------------------------------------------

(ii) any claims for damages and injunctive relief for past, present and future
infringement, dilution, violation or misuse with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

(iii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Security Agreement. The Security Agreement
(and all rights and remedies of the Secured Parties thereunder) shall remain in
full force and effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Trademark Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

Form of Notice and Confirmation of Grant of Security Interest in Trademarks



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:  

 

  Name:   Title:

 

Form of Notice and Confirmation of Grant of Security Interest in Trademarks



--------------------------------------------------------------------------------

SCHEDULE I

Trademarks

 

Grantor

 

Mark

 

Applic. No.

  

Filing Date

  

Reg. No.

  

Issue Date

 

Form of Notice and Confirmation of Grant of Security Interest in Trademarks